                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JOHN DOE,                                            Case No. 16-cv-05195-JD
                                                       Plaintiff,
                                   8
                                                                                             ORDER RE MOTIONS TO
                                                v.                                           DISMISS
                                   9

                                  10    COUNTY OF SONOMA, et al.,                            Re: Dkt. Nos. 49, 56
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pro se plaintiff John Doe, who is suing under a pseudonym, has alleged a number of civil

                                  14   rights violations related to an involuntary detention in a psychiatric hospital under the Lanterman-

                                  15   Petris-Short Act, Cal. Welf. & Inst. Code, § 5000 et seq. (the “LPS Act”). Dkt. No. 1. This order

                                  16   resolves defendants’ motions to dismiss under Rules 12(b)(1) and 12(b)(6). Dkt. Nos. 49, 56. The

                                  17   Court found the motions suitable for decision on the papers pursuant to Civil Local Rule 7-1(b).

                                  18   Dkt. No. 62. The complaint is dismissed.

                                  19                                           BACKGROUND
                                  20          The LPS Act governs California’s involuntary commitment procedures. A designated

                                  21   facility may detain a person for up to 72 hours for “treatment and evaluation” if there is “probable

                                  22   cause” to believe that the person, “as a result of mental disorder, is a danger to others, or to

                                  23   himself or herself, or gravely disabled.” Cal. Welf. & Inst. Code § 5150. The detention may be

                                  24   extended for up to fourteen days for “intensive treatment” upon a subsequent evaluation and

                                  25   certification. Id. § 5250. A patient can challenge an involuntary commitment in a certification

                                  26   review hearing, and then in court on a writ of habeas corpus. Id. §§ 5256, 5275; see generally

                                  27   People v. Triplett, 144 Cal. App. 3d 283, 286 (Ct. App. 1983).

                                  28
                                   1          In the complaint, Doe acknowledges that he was involuntarily hospitalized in December

                                   2   2015 under the LPS Act in response to reports that he suffered from schizophrenia and had

                                   3   threatened “suicide by cop.” Dkt. No 1 ¶¶ 2-8. Doe says the reports were anonymous “hearsay”

                                   4   and did not amount to “probable cause” or other grounds for commitment. Id. Doe asked for and

                                   5   got a certification hearing, and the hearing officer found probable cause. Id. ¶ 5. Doe then asked

                                   6   for judicial review in a habeas proceeding and was provided with the forms needed to start that

                                   7   process. Id. ¶ 6. Doe gave a completed form to a hospital employee, who logged it in his medical

                                   8   chart and advised the Sonoma County Patient Advocate’s Office of Doe’s habeas request. Id.

                                   9   Doe says the writ form was never filed in California superior court, which denied him his right to

                                  10   judicial review. Id. ¶ 7. Doe was discharged from the hospital after approximately eight days of

                                  11   commitment.

                                  12          Doe has alleged a number of state and federal claims arising from these events against the
Northern District of California
 United States District Court




                                  13   County of Sonoma, and its employees and Department of Health Services, the State of California,

                                  14   and the California Department of Justice and Attorney General. The federal claims are brought

                                  15   under 42 U.S.C. § 1983 and essentially allege that the involuntary commitment deprived Doe of

                                  16   his Fourth Amendment right to be free of an unreasonable seizure and his Fifth Amendment right

                                  17   to due process. He seeks damages, injunctive relief, and a declaration that the LPS Act is

                                  18   unconstitutional. Doe also mentions a limitation on his ability to possess firearms, but has not

                                  19   alleged a specific claim for relief on that circumstance.

                                  20          After Doe filed this case, he brought another lawsuit over the same incident against

                                  21   Danielle Santos, who Doe says was in charge of the medical facility where he was evaluated. Doe

                                  22   v. Santos, No. 3:17-cv-06945, Dkt. No. 1 (“Santos Complaint”). Doe alleges three claims against

                                  23   Santos for negligence, false imprisonment, and an unspecified constitutional violation under

                                  24   Section 1983, and a claim against Sonoma County for failing to properly train Santos. Id. ¶ 8. In

                                  25   effect, Doe has simply added another defendant to this case, and another claim against the county.

                                  26   In light of Doe’s pro se status, the Court will treat the Santos complaint as an amendment of the

                                  27   complaint here. The Santos case will be closed administratively for that reason. Doe and the

                                  28   other parties are directed not to file any pleadings or other documents in the Santos case.
                                                                                         2
                                   1                                        LEGAL STANDARDS
                                   2           To satisfy the pleading requirements of Rule 8(a) and Rule 12(b)(6), a claim must provide

                                   3   “a short and plain statement . . . showing that the pleader is entitled to relief,” Fed. R. Civ. P.

                                   4   8(a)(2), including “enough facts to state a claim . . . that is plausible on its face.” Bell Atl. Corp.

                                   5   v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face if, accepting all factual

                                   6   allegations as true and construing them in the light most favorable to the plaintiff, a court can

                                   7   reasonably infer that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556

                                   8   U.S. 662, 678 (2009). The Court will not treat as fact or accept as true allegations that are bare

                                   9   legal conclusions, recitations of elements or unwarranted deductions. Id. The plausibility analysis

                                  10   is “context-specific” and not only invites but “requires the reviewing court to draw on its judicial

                                  11   experience and common sense.” Id. at 679. Review is limited to the contents of the complaint.

                                  12   Clegg v. Cult Awareness Network, 18 F.3d 752, 754 (9th Cir. 1994). The Court liberally construes
Northern District of California
 United States District Court




                                  13   Doe’s pleadings as a pro se plaintiff. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

                                  14                                              DISCUSSION
                                  15   I.      THE CALIFORNIA STATE DEFENDANTS
                                  16           For the California state defendants, including the Attorney General, who is sued in his

                                  17   official capacity, the Eleventh Amendment bars Doe’s claims for monetary damages under Section

                                  18   1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65-66, 71 (1989). In addition, these

                                  19   defendants are not “persons” within the meaning of Section 1983, except when sued for

                                  20   prospective injunctive relief. Doe v. Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir.

                                  21   1997). This small window does not save the claims against the state entities because Doe sued

                                  22   over an eight-day event that began and ended in 2015, and has not plausibly alleged facts

                                  23   indicating that prospective injunctive relief may be appropriate. The complaint also does not

                                  24   allege any facts showing that the Attorney General or any other state actor was meaningfully

                                  25   connected to the claims and events alleged in the complaint. See Ass’n des Eleveurs de Canards et

                                  26   d’Oies du Quebec v. Harris, 729 F.3d 937, 943 (9th Cir. 2013). Consequently, the California state

                                  27   defendants are dismissed with prejudice as no amendment would surmount these barriers.

                                  28
                                                                                           3
                                       II.     THE SONOMA COUNTY DEFENDANTS
                                   1
                                               The claims against the Sonoma County defendants are also dismissed. These local
                                   2
                                       government defendants, which again include individuals sued in their official capacities, may be
                                   3
                                       liable under Section 1983 only “when execution of a government’s policy or custom . . . inflicts
                                   4
                                       the injury.” Los Angeles Cty., Cal. v. Humphries, 562 U.S. 29, 452 (2010) (quoting Monell v.
                                   5
                                       Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 691 (1978)). See also Doe v. Sempervirens
                                   6
                                       Mental Health Facility, No. 14-CV-00816-JD, 2015 WL 4238242, at *3 (N.D. Cal. July 13,
                                   7
                                       2015), aff’d, 697 F. App’x 515 (9th Cir. 2017). The key concept here is the presentation of facts
                                   8
                                       sufficient to plausibly allege the existence of a pattern, practice or custom, because Section 1983
                                   9
                                       liability may not be predicated on a single incident or a few sporadic events. Trevino v. Gates, 99
                                  10
                                       F.3d 911, 918 (9th Cir. 1996).
                                  11
                                               This well-settled principle spells the end of Doe’s claims against the county defendants.
                                  12
Northern District of California




                                       He alleges at most a single, short-term incident affecting him in 2015. He does not allege
 United States District Court




                                  13
                                       anything close to a pattern or practice that might be sufficient for a Section 1983 claim to go
                                  14
                                       forward against the local government entities.
                                  15
                                               So too for the claim in the Santos Complaint with respect to failure to train. “A
                                  16
                                       municipality’s culpability for a deprivation of rights is at its most tenuous where a claim turns on a
                                  17
                                       failure to train” and a “pattern of similar constitutional violations by untrained employees is
                                  18
                                       ordinarily necessary to demonstrate deliberate indifference for purposes of failure to train.”
                                  19
                                       Connick v. Thompson, 563 U.S. 51, 61-62 (2011). Doe again does not allege facts showing a
                                  20
                                       pattern of violations attributable to training failures.
                                  21
                                               Unlike the state defendants, the Court cannot say at this stage that further amendment
                                  22
                                       would be futile. Consequently, the claims against the county defendants are dismissed with leave
                                  23
                                       to amend.
                                  24
                                       III.    CONSTITUTIONALITY OF THE LPS ACT
                                  25
                                               Although not crystal clear in the complaint, Doe appears to challenge the LPA Act as
                                  26
                                       unconstitutional. The gravamen of the challenge appears to be that the LPS Act violates due
                                  27
                                       process by requiring patients to take an “affirmative action” to pursue the certification review
                                  28
                                                                                           4
                                   1   hearing or file a habeas writ. See Dkt. No. 1 ¶ 19. Doe also says the statute is unconstitutional

                                   2   because it stigmatizes patients as mentally ill “at large in society.” Id. ¶ 23.

                                   3          Neither of these theories plausibly alleges a deprivation of due process. In light of the due

                                   4   process Doe acknowledges he received in the form of the certification hearing, the availability of a

                                   5   writ application, and the outreach to a patient advocate on his belief, the Court is doubtful that

                                   6   amendment would yield a cognizable constitutional challenge on due process grounds. Even so,

                                   7   the claim is dismissed with leave to amend.

                                   8   IV.    STATE LAW CLAIMS
                                   9          The Court declines to exercise supplemental jurisdiction over Doe’s state law claims

                                  10   pending a plausible Section 1983 claim, which is the putative basis of the Court’s jurisdiction. 28

                                  11   U.S.C. § 1367(c)(3).

                                  12                                            CONCLUSION
Northern District of California
 United States District Court




                                  13          The complaint is dismissed. Doe has leave to file an amended complaint on the claims

                                  14   against the county defendants, and the constitutionality of the LPS Act. No new claims or parties

                                  15   may be added. If Doe wants to amend, he must file the amended complaint by October 18, 2019.

                                  16   If he does not do so, the case will be dismissed with prejudice under Federal Rule of Civil

                                  17   Procedure 41(b).

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 18, 2019

                                  20

                                  21
                                                                                                      JAMES DONATO
                                  22                                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JOHN DOE,
                                   4                                                          Case No. 16-cv-05195-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        COUNTY OF SONOMA, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on September 18, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   John Doe
                                       4360 Stony Point Road
                                  18   Santa Rosa, CA 95407
                                  19

                                  20
                                       Dated: September 18, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          6
